Order entered June 17, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00191-CV

                               BALTASAR D. CRUZ, Appellant

                                                V.

                          JAMES VAN SICKLE, ET AL., Appellees

                      On Appeal from the 160th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-09275

                                            ORDER
       The Court has before it appellant’s June 13, 2013 third unopposed motion for extension

of time to file his brief. On May 14, 2013, this Court informed appellant that no further

extensions would be granted without a showing of exceptional circumstances. Appellant’s

motion does not demonstrate any such circumstances, and the Court therefore DENIES the

motion and ORDERS appellant to file his brief within ten days of the date of this order. If

appellant fails to do so, this case may be dismissed without further notice.


                                                       /s/   ELIZABETH LANG-MIERS
                                                             JUSTICE